PER CURIAM.
This appeal questions the correctness of a judgment on the pleadings rendered in favor of the appellee in an action for an alleged breach of contract to give a free 1980 Toyota with each purchase of a new 1979 Cadillac or a demonstrator pursuant to an advertisement placed in a newspaper by appellee which read as follows:
SATURDAY ONLY
CHRISTMAS SPECIAL
Buy any new 1979 Cadillac
or 1979 Cadillac Demo...
Get a Brand New 1980
TOYOTA
TERCEL
FREE!
A careful examination of the pleadings conclusively establishes that there is no genuine triable issue as to any material facts, and that appellee is entitled to a judgment on the pleadings as a matter of law. Accordingly, the judgment appealed is affirmed. Williams v. Howard, 329 So.2d 277 (Fla.1976); American Housing Systems Corp. v. Country Club of Miami Corp., 342 So.2d 1026 (Fla. 3d DCA 1977); Barentine v. Clements, 328 So.2d 878 (Fla. 2d DCA 1976); Bradham v. Hayes Enterprises, Inc., 306 So.2d 568 (Fla. 1st DCA 1975).
Affirmed.